Title: To Thomas Jefferson from Edward Stevens, 30 August 1780
From: Stevens, Edward
To: Jefferson, Thomas



Sir
Hillsborough August 30th. 1780

Your Favours of the 19th. and 28th July and 4th August was all put into my hands the day before Yesterday. Where they have been all this Time I cant Account for. I also received the Lieutenant Governours Favour of the 16th Instant. The Ammunition Medicine Rum &c. arrived the same day and very timely. As there was neither Medicines nor Rum in the whole Army some of the first I have lent to the General Hospital who was suffering greatly for the want of it, and a part of the Rum I have lent to the Maryland Troops who deserve it more than the Militia. As this was done by request of Genl. Gates and the Consent of the Commanding Officers of the deferent Corps of the Virginians, I hant the least doubt but it will meet with your approbation.
As there is scarce a Waggon left with the Army, Those that brought on the Supplies I have permitted to be sent to Cross Crick for arms.
Your request with respect to furnishing you with Certificates of the Arms that the State furnished the Regiment I had the Honour to Command in the Continental Service I can easily Comply with. They did not Carry a single Muskett out of the State but were Armed in Philadelphia. Since my last of the 27 Instant, and by the  Inclosed return you’ll see the whole Militia, Great Desertions has taken place. This has been in consequence of their being Armed and ordered forward again and this fully proves they never had any intention of rendering their Country Service. Judge what my Situation must be. My Pen cannot describe the trouble and Feelings I have had since I first took Charge of them. Such disgracefull behaviour I believe was never Instanced before. In these Cases the Innocent are generally involved with the Guilty. I must now rub through it the best way I can. I have sent Colo. Richardson on to lay matters properly before you. If every Man Deserts me I will remain till I hear from you on the Subject. With great respect I have the Honour to be Sir your most Obt Huml. &c.
